Mr. President,
Distinguished Delegates,
Ladies and Gentlemen,
Let me begin by extending my warm congratulations to His Excellency Mr. Volkan Bozkir on his election as President of the 75th session of the United Nations General Assembly.
As we speak today, the entire world is waging war against our common enemy, the COVID-19 global pandemic. This global pandemic has forced all of us to reassess our way of life as individuals and as communities and to reconsider our standard modes of operation. This 75th General Assembly is being held virtually. It is indeed humbling that an invisible virus has taken nearly one million lives, disrupted economies, livelihoods, and torn asunder the social fabric of peoples all over the world.
This global pandemic also lends itself as a test of the state of multilateralism. To overcome this pandemic an unprecedented scale of global cooperation is required. Therefore, it is only apt that this year’s theme is “The Future we want, the United Nations we need: reaffirming our collective commitment to multilateralism — Confronting COVID-19 through effective multilateral action”.
Role of Multilateralism and the United Nations we want
Mr. President,
In a time of the greatest need for global cooperation, multilateralism has been placed itself under strain by the rise of unilateralism and protectionism. This has in some respects been worsened in the wake of the COVID-19 outbreak by rising geopolitical rivalry and competition. This creates uncertainty. It is now, more than ever, that we need to strengthen rules-based multilateralism, to collectively overcome the exceptional challenges we face, and to mitigate their impact on weaker nations and vulnerable peoples. Failure to do so would impact the social stability of countries and place added burdens on the United Nations.
Despite the worrisome trend of statements that undermine multilateralism, we fail to see an alternative to the United Nations. Indeed, we are not looking for one. The UN represents our joint efforts to improve the situation of hundreds of millions of human beings around the world through the promotion of peace and stability, sustainable development, a culture of justice, legality, and rule of law. Through effective multilateral actions, lives can be saved, health improved, and security experienced by many more.
This said, we need to work together to develop the United Nations into an organization that we all want. It must be an organization that nations can turn to in times of need. It must remain a true beacon of hope for developing countries.
In the area of human rights promotion and protection, the United Nations should ensure that its mandate holders adhere strictly to the principles of independence, impartiality and integrity in the exercise of their duties. It must avoid double standards scrupulously, in particular towards Member States that have to bear troublesome legacies, very often as a result of a colonial past. Equality of states must be respected, regardless of the extent of their material wealth and political influence.
Myanmar and COVID-19
Mr. President,
The COVID-19 global pandemic has overwhelmed even resource-rich countries. It represents a formidable task for a developing country like Myanmar. Myanmar has taken a Whole-of-Nation approach in mobilizing the strength of its people through volunteerism and sharing spirit in the fight against the pandemic.
These measures proved successful in coping with the first wave of the virus but at present we are facing the challenge of a second wave. The Government has been making parallel efforts both in protecting public health and mitigating the economic impact by implementing its COVID-19 Economic Recovery Plan (CERP). Despite the risk of virus import, we are bringing back all our citizens and migrant workers who are facing difficulties in foreign countries where they have no access to social protection.
Pursuing the principle of “Leaving no one behind”, Myanmar’s response to the pandemic covers all vulnerable segments, especially IDPs, persons with disabilities, and low-income workers. To that end, the Government adopted an Action Plan for the control of COVID-19 at IDP camps that includes measures to raise awareness of the guidelines for pandemic prevention and to establish necessary measures to prevent and control the pandemic among internally displaced persons. To date those have been no serious outbreaks in any camp.
Pandemic and Conflict
Mr. President,
Terrorism remains a global and transnational threat. In the interest of sustainable peace and stability, we need to continue to combat terrorism in all its forms and manifestations. This is an absolute need that must not be allowed to be obfuscated by spurious issues. Conflict and insecurity negatively affect peace. Paving the road for sustainable development often requires a deep understanding of root causes and unconventional threats.We welcome the Secretary General’s global ceasefire appeal which will contribute to peace and stability in conflict areas and encourage solidarity to overcome our common enemy, COVID-19. In response to this appeal, Tatmadaw, Myanmar’s Armed Forces declared a ceasefire from 10 May to 31 August 2020. It also announced that the ceasefire will be applied in all areas except where terrorist groups have taken position. This ceasefire has been extended to 30 September 2020.
The Government has also invited all ethnic armed organizations to work together for the prevention of the spread of COVID-19 in those areas which are not yet under total Government control. This kind of cooperation contributes to confidence building between state institutions and the ethnic armed organizations. Despite the temporary disruption of commercial flights to Rakhine State, the Government continues to ensure health and humanitarian assistance to all affected communities without discrimination.
Mr. President
It has been a little over four years since the peaceful transfer of State responsibilities to the first elected civilian Government. This has ended over five decades of absolute military rule but it is only the beginning of our people’s long journey towards a fully democratic Myanmar. We are treading carefully towards a different direction than known the past half a century. In just over a month from now, the people of Myanmar will go to the polls again. We have successfully put in place a political system that relies on ballots instead of bullets.
Every country undergoing democratic transition passes through difficult times. Myanmar is no exception. We are still struggling with numerous challenges including continued ethnic armed conflicts, old and new complex issues in Rakhine State, and, on top of it all, the challenges posed by the COVID-19 pandemic. Over the past four years, our Government has made an all-out effort within the space permitted by the 2008 Constitution to fulfill our people’s dream of their inherent right to live in peace and security, with fundamental freedoms, and assured fruits of development. The people of Myanmar have started to enjoy the freedom of democratic rights but it is only when the existing 2008 Constitution can be revised, that we will be able to ensure the full democratic rights of our people. Although it is not possible to meet all the high expectations of all the people in such a short time, there are visible improvements in many areas including health, education, infrastructure, socioeconomic development, and good governance.
Peace Process
Mr. President,
In a multi-ethnic country like Myanmar, making unity out of diversity is a great challenge. The Government is striving for sustainable peace, genuine national reconciliation and all-round development.
It is the aim of the NLD Government to hold political negotiations with all ethnic nationalities that we might bring the seven-decade history of internal strife to a conclusion and achieve durable peace. To that end, the Government has successfully convened four sessions of the Union Peace Conference, also known as the 21st Century Panlong Conference. As a result, the third part of the Union Accord, which includes basic guiding federal principles for the future of the Union, has been signed by the participating delegations. These principles will define the path that will be followed, regardless of which Government might be at the helm, towards the building of a Democratic Federal Union.
Rakhine State
Mr. President,
When the NLD civilian Government took office in March 2016, it identified key priorities to be addressed. These included the complex situation of Rakhine State. Colonial cross-border migration and cycles of inter-communal violence have sowed deep-rooted mutual mistrust and fear between the different communities in Rakhine State.
Acknowledging that a holistic and comprehensive approach was needed to ensure sustainable peace, in Rakhine State, the Central Committee for the Implementation of Peace, Stability, and Development in Rakhine State was established in May 2016. This effort was supplemented by the creation of the Advisory Commission under the late Dr. Kofi Annan, one time Secretary General of the UN, who has left us a legacy of 88 recommendations towards finding sustainable solutions to the demanding issues in Rakhine State.
Despite the multiple challenges, the Government is committed to lay down a sustainable foundation for peace, stability, and development for all persons in Rakhine State. A ministerial level committee was set up to implement the recommendations of the Advisory Commission. This committee has selected five priority areas: issues of citizenship, freedom of movement, closure of IDP camps, education, and health care services. Its activities continue to the present day within the limitations of the COVID pandemic and the on-going internal armed conflict ignited by the Arakan Army (AA) in Rakhine State.
Developments in Rakhine State
Mr. President,
The Government shares the concern of the international community over the situation in Rakhine, in particular the suffering of all communities affected by armed conflicts. To resolve the issue, our Government focused on the following areas: humanitarian situation, repatriation, resettlement, reconciliation, and development.
Humanitarian Situation
Despite the challenges posed by the internal armed conflicts in Rakhine State, the Government has scaled up its efforts to grant humanitarian access to International Organizations including the World Food Programme (WFP) and the International Committee of the Red Cross (ICRC), to provide food and emergency items to affected persons in Rakhine and Chin States. The Government and the ICRC drew up an action plan to prevent and control the spread of COVID-19 in Rakhine State, including in new and old Internally Displaced People’s camps. The WFP has resumed regular distribution of food supplies and other activities such as nutrition interventions for vulnerable communities in Rakhine State. The people have benefitted from the generous support of the UN Country Team and other development partners in these efforts.
Bilateral Repatriation Process
Our commitment to receive verified returnees in a voluntary, safe, and dignified manner under the bilateral agreement reached with Bangladesh in November 2017, remains steadfast. We invite the Government of Bangladesh to show its genuine political will to cooperate, by strictly adhering to the terms of the signed agreements. Bilateral cooperation is the only way that can effectively resolve the repatriation issue between Myanmar and Bangladesh. May I say this — Should Bangladesh commit itself to the bilateral process it will find Myanmar a willing partner. Pressure tactics will be futile. Myanmar does not react well to pressure. Myanmar’s policy is to maintain friendly relations with all its five neighbours. We want to be good neighbours with Bangladesh, bound in a zero tolerance policy towards terrorism, not merely in words but in deeds. By so doing we will be upholding the national interests not just of our two countries but the region as a whole. Both the terrorist group ARSA and the terrorist insurgent group AA have used Bangladeshi territory as a sanctuary. Efforts to prevent ARSA and its supporters in the camps of Cox’s Bazar from hampering the bilateral repatriation process, through threats, violence or other illegal conduct also need to be strengthened as such activities pose a risk to both Bangladesh and Myanmar.
Although bilateral repatriation has not yet started, more than 350 displaced persons from Cox’s Bazar camps have returned to Rakhine State on their own volition through unofficial channels.
Resettlement
Myanmar is engaging with different actors in its efforts to create a conducive environment in Rakhine State for the prospective returnees from Bangladesh. In this regard, we have extended our trilateral agreement with the UNDP and UNHCR till June 2021 to facilitate the implementation of our bilateral agreements with Bangladesh.
UNDP and UNHCR teams have worked independently to assess immediate needs in over 120 villages. The Government has approved 75 ‘Quick Impact Projects’ (QIPs), as termed by the UN, relating to community infrastructure, skills training, and income-generation. With the advent of the pandemic, their efforts are now naturally focussed on raising awareness of COVID-19 prevention within the communities.
The Government is also working with ASEAN’s Coordinating Center for Humanitarian Assistance on Disaster Management (AHA Centre). At the time of repatriation, the ASEAN assessment team will be in the field to assess the process. This should enhance the trust and confidence of the returnees. In July this year, Myanmar and ASEAN identified and endorsed four joint projects: 1) improving access to information to facilitate the repatriation process; 2) capacity-building for the verification process at the reception centers; 3) provision of agriculture equipment; and 4) livelihood-recovery programme.
Accountability and Reconciliation
Mr. President,
We share the concern over the allegations of human rights violations in Rakhine State and take them seriously. During the public hearing before the International Court of Justice in December 2019, the State Counsellor Daw Aung San Suu Kyi reaffirmed that if war crimes or human rights violations have been committed, they will be investigated and prosecuted by Myanmar’s criminal justice system. This is our right, our obligation and our commitment, and it is important for vital domestic processes linked to constitutional reform and peace in Myanmar.
In pursuit of accountability, the Government established the Independent Commission of Enquiry (ICoE) in July 2018, which submitted its final report to the President in January 2020. Based on these findings, the Union Attorney General is conducting ongoing investigations of allegations against civilian perpetrators.
Furthermore, the Office of the Judge Advocate General (JAG) announced on 15 September 2020 that a third court-martial concerning alleged human rights violations in Rakhine in 2017 will start before the end of 2020. It concerns the villages of Chut Pyin and Maung Nu. The State Counsellor mentioned in her statement before the International Court of Justice in December 2019 that events in these two villages were among the 12 most serious incidents in Rakhine in 2016-2017. The ICoE final report identified them as the gravest on its list of 12-13 incidents. This is also alleged by United Nations and civil society reports. It is therefore significant that there will be a court-martial for these incidents as it confirms Myanmar has the will to ensure accountability for the most serious allegations.
Earlier, the two court-martials concerning Inn Din and Gutarpyin saw the conviction of 13 officers and soldiers, for crimes in two villages on the list of 12 serious incidents mentioned by the State Counsellor. Let me repeat her statement of regret at the early release of those convicted in the Inn Din case. I am confident that in subsequent cases there will be no such premature release of convicted persons. With a third court-martial, we could see within the next several months an increase in the total number of officers and soldiers convicted for Rakhine 2017 crimes. In this century, there are very few countries that hold their own officers and soldiers accountable for international crimes even in conflict which has seen a much higher number of deaths than the internal armed conflict in Rakhine.
It is noteworthy that the Judge Advocate General of Myanmar will not stop with the third case. In his announcement on 15 September 2020, he also stated that an investigation of possible wider patterns of violations in the region of northern Rakhine in 2016-2017 has started. Such alleged regional patterns of conduct could include, for example,
“inadequate distinction between civilians and ARSA fighters, disproportionate use of force, [...] failure to prevent plundering or property destruction, or acts of forcible displacement of civilians”.
These possible patterns of conduct across northern Rakhine in 2016-2017 are now subject to the new, regional investigation, based on the three above-mentioned cases, the ICoE final report, and other information. This represents highly significant progress in the domestic accountability process.
A country should be given time, space and respect for its domestic accountability processes. Independent experts have pointed out to the risks of “demonization and one-sidedness” in the way some international actors swiftly reject any step Myanmar takes towards domestic accountability. One international lawyer politely asked whether such automatic rejection of domestic justice steps is “indicative of objectivity, lack of bias, and concern to nourish domestic justice efforts”, or is it perhaps exactly the opposite? Demonization not only undermines our investigators and prosecutors. As the State Counsellor observed before the International Court of Justice last December:
“Feeding the flames of an extreme polarisation in the context of Rakhine [...] can harm the values of peace and harmony in Myanmar. Aggravating the wounds of conflict can undermine unity in Rakhine. Hate narratives are not simply confined to hate speech — language that contributes to extreme polarisation also amounts to hate narratives”.
Issuance of three Presidential Directives
Mr. President,
In April this year, the Presidential Office issued a directive to Government officials to act in compliance of its treaty obligations under the Genocide Convention. Another directive was also issued to prohibit officials from destroying or removing any evidence of possible crimes relating to the above-mentioned criminal investigations. A third directive was issued to all Government officials to denounce and prevent all forms of hate speech and to participate in and support anti-hate speech activities. Anti-hate speech awareness campaigns are being implemented nationwide. In May this year, anti-hate speech activities led by civil society organisations, women and youth were carried out simultaneously in all townships in Rakhine State. More activities will take place in the coming months. The Election Commission and the Ministry of Information are working together with UNDP and UNESCO in an antihate speech programme.
Social Cohesion
Mr. President,
Myanmar has expended sustained efforts to foster social cohesion among the communities residing in Rakhine State to bring about reconciliation. It is our sincere hope that these social cohesion activities will bring the communities together and rebuild trust and confidence. Despite persistent opposition to the Government’s effort to achieve social harmony and reconciliation in Rakhine State from some actors both outside and inside the country, we are determined to persevere.
Together with our civil society partners, various activities have taken place to promote mutual understanding and respect among the communities. So far, 203 community dialogues have been conducted, while respecting social distancing rules and other necessary precautions linked to the COVID pandemic. The success of these community dialogues and activities augurs well for reconciliation and peace in Rakhine State.
Four youth camps have been held. Over 265 campaign activities to raise awareness of COVID-19 prevention measures have taken place in Rakhine State. Other activities in Rakhine include 17 anti-hate speech events, 3 gender-based violence awareness events, 5 community environmental campaigns, and 10 anti-drug campaigns. In addition, 28 training sessions on social cohesion, civic education, social mobilization, conflict analysis, managing rumours and hate messages, have been organized. Furthermore, 155 vocational training programmes have been conducted whereby the communities were involved in producing facemasks and hand sanitizers. These activities created jobs for more than 5,000 people in Rakhine State. It has been said, “Nothing brings people together more than a World Cup”. In that spirit, we are pleased that 3 sports tournaments have taken place.
All communities in Rakhine State have participated in vocational training programmes offered by the UN such as tailoring, mechanics and livestock breeding. All communities also participated in “cash for work” infrastructure development projects, such as improvement of village roads, water ponds and school renovation.
Addressing sexual violence
Myanmar has signed a Joint Communique with the UN on the prevention and response to conflict-related sexual violence in December 2018. A National Committee was established and has developed an Action Plan to identify priority implementation areas such as the issuance of clear directives by the military, investigation of alleged violations, prosecution of perpetrators, capacity-building of law enforcement officers, legal reform measures, and strengthening of service delivery for survivors. Furthermore, the Government is drafting a law on the “Prevention and Protection of Violence against Women” to reinforce the protection of women from all forms of violence including domestic and sexual violence.
Prevention of Grave Violations against Children
The Government has established the National Committee on the Prevention of Grave Violations against Children in Armed Conflict and formulated the National Action Plan for protecting children in armed conflicts from injury, death, and sexual violence. This Action Plan was approved by the President’s Office in August this year, and in line with the work plan, the military will issue necessary directives, and set up a complaints mechanism, and a monitoring and evaluation committee. Myanmar is cooperating with UNICEF to conduct awareness-raising activities. In June this year, the UN delisted Myanmar’s army from the list of countries that recruit child soldiers for combat purposes.
Development
To tackle poverty in Rakhine State, a Rakhine State Investment Fair was held in February 2019. This event is expected to generate job opportunities, income, and long-term development. Other development projects are being considered but these initiatives have been put on hold due to the armed conflicts and the pandemic.
Conclusion
Mr. President,
Myanmar reaffirms its commitment to continue to work constructively with the United Nations in line with our national priorities and needs, particularly in our endeavors to achieve the goals set out in the Myanmar Sustainable Development Plan.
In our democratic journey, we have achieved much progress but it is far from over. Our progress is due to the resilience of our people and their strong will to build prosperity and well being for all in Myanmar. We are nurturing and building a new nation together. We would like to thank our friends far and near who have offered us their understanding and support during difficult times. We sincerely value their friendship.
This brings me to my conclusion. In May 2019, the UN released its strategy and plan of action against hate speech. This must be lauded as there is a dire need to address hate speech domestically. But we should also be aware of the international dimension, as referred to earlier. Demonization may be the oldest propaganda technique. It seeks to inspire ill-feeling towards the designated enemy, the ‘other’, to rally allies to impose an arbitrary agenda that is removed from basic norms of justice.. It is of the utmost importance that those entrusted with UN human rights mandates observe the highest standards of quality control and integrity, and that they do not cut corners to please any constituency. Grave accusations have been made against Myanmar. Such accusations have not been subjected to due process, including judicial probing of real evidence, yet the verdict of ‘guilty’ seems to have been passed by some in the international community. Demonizing fellow Member States of the United Nations, by using inadequately quality-controlled information, fosters ill-feeling between countries and peoples, which is the harbinger of hatred and conflict. This would weaken the principal objectives of peace on which the United Nations Charter is based.
We ask only for fair treatment from the international community. It is our appeal to the Member States to examine the negative narratives on Myanmar carefully and impartially, before drawing their independent conclusions. We would appreciate it if the international community continues to extend its support and understanding to our efforts towards the achievement of sustainable peace and national reconciliation, genuine democracy, and inclusive development for all peoples in Myanmar.
I thank you, Mr. President.